         Case 1:15-cr-10131-NMG Document 320 Filed 11/27/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA,                     )
                                              )
               v.                             )       Criminal No. 15-10131-NMG
                                              )
IFTIKAR ALI AHMED,                            )
      a/k/a “Ifty,”                           )
                    Defendant.                )

    UNITED STATES’ RESPONSE TO MOTIONS FOR RECONSIDERATION OF
                   SHALINI AHMED AND DEFENDANT

       The United States of America, by and through its attorney, Andrew E. Lelling, United

States Attorney for the District of Massachusetts, respectfully submits this response to the

Defendant and Shalini Ahmed’s Motions for Reconsideration (Docket Nos. 308-309) of the

Court’s Memorandum and Order Allowing the United States’ Motion for Declaration of Bond

Forfeiture (Docket No. 307). Although the United States opposes the Motions for

Reconsideration because neither party has articulated any basis warranting reconsideration the

Court’s Order, the parties’ subsequent Notices of Appeal (Docket Nos. 310-311) have divested

this Court of jurisdiction to consider the Motions for Reconsideration. The United States

reserves its right to respond to the Motions for Reconsideration and respectfully requests that it

be allowed to defer briefing on these issues until such time as the matters involved the appeals

have been remanded or are otherwise before this Court.

       As reason therefor, the United States states: “[A]s a general rule, the filing of a notice of

appeal ‘divests a district court of authority to proceed with respect to any matter touching upon,

or involved in, the appeal.’” U.S. v. Brooks, 145 F.3d 446, 455 (1st Cir. 1998) (quoting U.S. v.

Mala, 7 F.3d 1058, 1061 (1st Cir. 1993); see also Griggs v. Provident Consumer Discount Co.,

459 U.S 56, 58 (1982) (per curiam) (“a notice of appeal…divests the district court of its control
         Case 1:15-cr-10131-NMG Document 320 Filed 11/27/19 Page 2 of 2



over those aspects of the case involved in the appeal”); United States v. George, 841 F.3d 55, 71

(1st Cir. 2016); U.S. v. Maldonado-Rios, 790 F.3d 62, 64 (1st. Cir. 2015) (the District Court

lacked the power to enter an order “[b]ecause [the defendant’s] appeal was pending at the time

the District Court ruled on his motion…”). The Motions for Reconsideration directly touch on

and relate to the Order that is the subject of the Notices of Appeal. Therefore, once the

Defendant and Shalini Ahmed filed their Notices of Appeal, the District Court was divested of

jurisdiction to rule on their Motions for Reconsideration.

       WHEREFORE, the United States respectfully requests that the Court allow the United

States to defer filing of any responses to the Defendant and Shalini Ahmed’s Motions for

Reconsideration until such time as the matter is remanded or otherwise before this Court.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:      /s/ Carol E. Head
                                                     JORDI DE LLANO
                                                     CAROL E. HEAD, B.B.O. # 652170
                                                     Assistant United States Attorney
                                                     U.S. Attorney=s Office
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
Dated: November 27, 2019                             carol.head@usdoj.gov

                                CERTIFICATE OF SERVICE

       I hereby certify that the United States’ Notice Regarding Shalini Ahmed and the
Defendant’s Motion for Reconsideration was filed through the Electronic Court Filing system
and will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing.

                                                     /s/ Carol E. Head
                                                     CAROL E. HEAD
Dated: November 27, 2019                             Assistant U.S. Attorney



                                                 2
